Citation Nr: 1415919	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant), to include consideration of whether there is a clear and unmistakable error (CUE) in the March 1968 rating decision that granted service connection for contracture deformities of the right index and middle fingers and assigned a 20 percent disability rating effective August 19, 1967.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1954 to August 1967.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied an earlier effective date for loss of use of the right hand.  

The Veteran testified at a Board hearing in May 2008.  A transcript of that hearing is of record.  

In an October 2008 remand, the Board found that the issue of CUE in a prior RO decision was inextricably intertwined with the Veteran's claim for entitlement to an earlier effective date, and remanded the issues for adjudication.  In March 2009, the RO found that there was no CUE in a prior rating decision.  The Veteran perfected an appeal therefrom.  

The Veteran was previously represented by the American Legion but the Veteran revoked the power of attorney in February 2010.  The Veteran is currently unrepresented.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In March 1968 the RO granted service connection for contracture deformities of the right index and middle fingers and assigned a 20 percent disability rating effective August 19, 1967.  The Veteran did not file a timely notice of disagreement and the decision became final.  

2.  In the March 1968 rating decision, the RO's decision to grant service connection for contracture deformities of the right index and middle fingers was consistent with the evidence then of record and the law in effect at that time.

3.  The Veteran filed claims for an increased rating in July 1969 and January 1975 but failed to respond to the July 1969 and January 1975 requests for more information.  

4.  In response to an April 1987 claim for an increased rating, the RO granted an increased 30 percent evaluation for contracture deformities of the index, middle, and ring fingers, effective April 6, 1987, in a July 1987 rating decision.  The Veteran did not appeal this decision.  

5.  In response to a February 1991 claim for an increased rating, the RO continued a 30 percent rating for contracture deformities of the index, middle, and ring fingers.  The Veteran did not appeal.  

6.  The RO received a September 2002 claim for an increased rating.

7.  In response, in a January 2003 rating decision, the RO continued a 30 percent rating for contracture deformities of the index, middle, and ring fingers.  The Veteran filed a timely disagreement.

8.  In February 2004, a 70 percent evaluation for the service-connected right hand disability, effective June 4, 2003.  

9.  Prior to June 4, 2003, it was not factually ascertainable that the Veteran met the criteria for a 70 percent evaluation for service-connected loss of use of the right hand (dominant).  


CONCLUSIONS OF LAW

1.  The March 1968 rating decision that granted service connection for contracture deformities of the right index and middle fingers and assigned a 20 percent disability rating effective August 19, 1967, is final and does not contain a clear and unmistakable error.  38 U.S.C.A. § 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2013). 

2.  The criteria for an effective date prior to June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant) have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As such, no further discussion of the VCAA is required. 

Regarding the Veteran's earlier effective date claim, the appeal arises from the grant of a 70 percent evaluation for loss of the use of the right hand (dominant).  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date for the award of service connection, the RO properly provided him with a rating decision and statement of the case addressing the effective-date issue.  Thus, VA's duty to notify in this case has been satisfied.  

VA did not obtain any records or provide an examination in connection with the claim for entitlement to an earlier effective date.  VA had obtained VA and private medical records and provided the Veteran with a VA examination in connection with the claim for an increased rating for contracture deformities of the index, middle, and ring finger of the right hand.  The determination of whether an earlier effective date is warranted is based upon evidence already in the claims file.

As noted above, the Veteran testified at a Board hearing in May 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2)  require that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned stated the issue on appeal, the Veteran was assisted by an accredited representative from the American Legion, and information was solicited regarding the Veteran's contentions.  Furthermore, the undersigned explained the effect of a final decision on an earlier effective date claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available, but had not been submitted. 

In connection with the Veteran's claim for an earlier effective date other than on the basis of clear and unmistakable error, the Board has also considered whether the Veteran filed a claim for an increased rating between the time of the 1968 rating decision and the June 2003 application for an increased rating.  The Board notes that the VLJ directly addressed the Veteran's July 1969 statement from the Veteran, and the Veteran's failure to respond to a request for more information.  The VLJ also addressed the April 1987 claim for an increased rating and subsequent July 1987 rating decision that granted an increased evaluation of 30 percent.  Furthermore, the Board finds that the Veteran was not prejudiced by the VLJ not addressing the claims for increased rating in July 1975 and February 1991.  In so finding, the Board points to the Veteran's failure to respond to a January 1975 request for more information and a February 1991 rating decision denying an increased rating.  There is no evidence that has been overlooked.  Additionally, even if the VLJ did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice to the Veteran.

There has been substantial compliance with the October 2008 remand directives, which included adjudicating the issue of whether the March 1968 rating decision was a product of clear and unmistakable error.  Stegall v. West, 11 Vet. App. 268 (1998).  

All necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Clear and Unmistakable Error

Legal Criteria

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded the following three-pronged test for determining when there was clear and unmistakable error present in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Background 

The Veteran's service treatment records show that on January 14, 1955, a grenade exploded in his right hand.  The Veteran was found to have avulsed wounds in his right thumb, index, and long fingers.  The entire flexor surfaces of the long and index fingers were found to be grossly lacerated as if they had just been blasted.  There was a similar but smaller wound on the flexor surface of the thumb, just distal to the interphalangeal (IP) joint.  Exposure of flexor tendons was noted and there was damage to distal nerves and vessels.  X-rays revealed simple fracture to the middle phalanx of the index finger and middle phalanx of the ring and long finger, 2nd metacarpal.  The Veteran underwent a debridgement and was placed in a short arm cast. 

A February 1, 1955, X-ray revealed a comminuted fracture of the 1st and 2nd phalanx of the index finger and 2nd phalanx of the middle finger.  Severe soft tissue injuries were also apparent involving those two fingers as well as the thumb.  

A March 14, 1955, X-ray revealed a simple fracture of the proximal and middle phalanx of the index finger, a fracture of the middle phalanx of the third and fourth fingers, and a simple fracture of the second metacarpal.  

A March 21, 1955, treatment record shows that the Veteran returned to duty with a cast and extensor traction.  Range of motion of the wrist, metacarpophalangeal (MCP) joints, and IP joints of the 4th and 5th digits and thumb were noted as complete.  The IP joints of the middle digit and proximal interphalangeal joint (PIP) joint of the index finger were noted as 50 percent complete.  The distal interphalangeal (DIP) joint of the index finger displayed no active motion, although passive motion was possible, and tendons pulled through.  

A March 24, 1955, treatment record shows that in the explosion the Veteran incurred terrific maceration of the palmar surface of the thumb, index, and long fingers with considerable destruction in the palm and remaining fingers.  The examiner also noted the above mentioned fractures.  The examiner stated that the Veteran was developing fairly good function but was still severely restricted, particularly in the index finger.  The examiner  stated that he was sure that the Veteran was going to come out as good as could be expected but was certain he would be left with some limitation.  

An April 18, 1955, treatment record shows that the grenade explosion left the Veteran with contracture of the long and index finger.  The examiner noted that significant disability was present.  

An April 21, 1955, permanent physical profile noted that the Veteran had contraction of the index and long finger of the right hand and was prohibited from push-ups, pull-ups, heavy lifting, and carrying a weapon.  

An April 27, 1955, treatment record shows that there was an angulation in the proximal phalanx of the index finger, where fracture occurred, but was solidly united.  

A July 26, 1955, X-ray shows that there was a healed fracture of the proximal phalanx of the right index finger.  There was considerable irregularity of the articular margins of the interphalangeal joints of the index and middle fingers, with apparent ankylosis of some of those joints.  

A May 21, 1956, treatment record shows that the Veteran was diagnosed with old fracture of the phalanges of the index and middle fingers of the right hand.  

A May 23, 1956, X-ray revealed contraction deformity of the index and middle fingers.  The joints spaces, especially the proximal interphalangeal joints, showed marked narrowing and roughening of the articular cortices.  

A May 31, 1956, treatment record shows that the Veteran underwent Z-plasty repair of the flexion contracture of his right index finger.  A July 2, 1956, physical profile showed that the Veteran had limitation of motion in his 2nd and 3rd fingers.  
An October 1957 periodic examination noted flexion deformity of the 2nd and 3rd fingers of the right hand.  It was also noted that the Veteran had a deformed hand as a residual of the surgery done following injury and that the hand was painful.  

A March 1958 periodic examination noted the Veteran had a deformed hand.  

A June 1958 treatment record shows that the Veteran was noted as having a deformed middle finger with an abrasion on top.  

A February 4, 1960, X-ray revealed an old fracture of the index and middle fingers with apparent bony ankylosis at the proximal IP joints of both fingers and probable ankylosis at the distal IP joint of the index finger.  Deformity was also noted.  

An August 1960 periodic examination noted that the Veteran had flexion deformity of the 1st, 2nd, 3rd, and 4th fingers.  

An August 1961 periodic exam noted that the Veteran had a permanent profile due to the 2nd and 3rd fingers on his right hand.  

A post-service VA examination dated February 1968 shows that the examiner noted the Veteran had a history of contractures of the interphalangeal joints of the 2nd, 3rd, and 4th right fingers with a scar in the thumb associated with a catching on flexion of the thumb and crepitus.  On physical examination the examiner noted irregular scars along the fingers of the right hand and thumb.  The examiner noted that the initial catch crepitation of the thumb subsequently was not detachable.  There was weakness of the fingers and contractures of the second, third, and fourth fingers on the right.  The fingers could not be flexed.  X-rays revealed old fracture deformities of the proximal phalanx of the index finger and middle phalanx of the middle finger.  There was osteoarthritis with flexion deformities at the proximal IP articulations and at the distal articulation of the middle finger, where there was also deviation of the distal phalanx.  The examiner diagnosed contracture deformity of the right index and middle fingers with moderate disability.  He also diagnosed old healed scars of the right thumb, ring, and little fingers, with no disability in these fingers.  

As stated, in the March 1968 rating decision the RO granted service connection for contractures and deformity of the right index and middle fingers and assigned a 20 percent rating, effective August 19, 1967.  The Veteran was notified of this decision by way of a letter dated March 15, 1968.  The Veteran did not respond.  

In essence, the Veteran contends that he is entitled to a 70 percent disability rating effective, August 19, 1967, as the RO's failure to take into consideration his right thumb, ring, and little finger in the March 1968 rating decision was clear and unmistakable error.  

Before the Board goes into its discussion on whether there was clear and unmistakable error in the March 1968 rating decision, it must address the finality of that decision, as a claim for clear and unmistakable error must be based on a final decision.  The Board notes that the Veteran has asserted he did not receive the July 1969 RO request for more information.  However, the Board finds that in determining the finality of the March 1968 rating decision, the evidence of record shows that the Veteran did not respond to the March 1968 rating decision until July 14, 1969, more than one year after the rating decision and notice of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  As such, the Board finds that the March 1968 rating decision is final as the Veteran did not file a timely notice of disagreement or submit new and material evidence within one year of the March 1968 rating decision.  

Applicable Law in 1968

In a claim for clear and unmistakable error, VA must consider the law in effect at the time of the rating decision being attacked.

At the time of the March 1968 rating decision the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5223 provided that favorable ankylosis of the ring and little finger, middle and little finger, and middle and ring finger warranted a 10 percent rating for both the major and minor hand.  Favorable ankylosis of the index and little fingers, index and ring finger, and index and middle finger warranted a 20 percent rating for both the major and minor hand.  Favorable ankylosis of the thumb and little finger, thumb and ring finger, thumb and middle finger, and thumb and index finger warranted a 30 percent rating for the major hand and a 20 percent rating for the minor hand.  

The Board notes that while current case law has placed more emphasis on consideration of functional loss, use of the joints, and painful motion for disabilities of the musculoskeletal system under 38 C.F.R. § 4.40, 4.45, 4.59, the laws were in effect at the time of the March 1968 decision and will be considered in determining whether the March 1968 rating decision contained clear and unmistakable error. 

Additionally, the provisions of 38 C.F.R. § 4.3 (1968), provided that reasonable doubt should be resolved in the Veteran's favor.  

Analysis

The Board has carefully reviewed the evidence of record at the time of the March 1968 rating decision and the law at that time and concludes that the application of the law to the facts in this case is against a finding that clear and unmistakable error was committed by the RO in the decision when it granted service connection for contracture deformities of the right index and middle fingers and assigned a 20 percent disability rating effective August 19, 1967.  

The Board finds that whether the RO was correct in granting a 20 percent evaluation for contracture deformities of the right index and middle fingers is reasonably debatable.  A review of the service treatment records show that the grenade explosion left the Veteran with contracture of the long and index finger.  In-service x-rays revealed an old fracture of the index and middle fingers with apparent bony ankylosis at the proximal IP joints of both fingers and probable ankylosis at the distal IP joint of the index finger.  The post-service VA examination shows that the examiner diagnosed contracture deformity of the right index and middle fingers with moderate disability.  He also diagnosed old healed scars of the right thumb, ring, and little fingers, with no disability in these fingers.  

While the Veteran had old healed scars of the right thumb, ring, and little fingers, the evidence at the time of the March 1968 rating decision showed no diagnosed disabilities in those fingers.  The evidence only revealed contractures deformities or bony ankylosis of the right index and middle fingers.  Favorable ankylosis of the index and middle finger warranted a 20 percent rating for both the major and minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (1968).  Evidence of unfavorable ankylosis is not present and as noted, even when considering the Veteran's history of old scars, no disabilities of the right thumb, ring, and little fingers were reported.  38 C.F.R. § 4.40, 4.45, 4.59.  As such, the Board cannot state that a higher rating would have been undebatably granted based upon the evidence of record at that time.  Rather, the Board finds that a reasonable adjudicator could have determined that the Veteran only had favorable ankylosis in his index and middle finger, which at the time of the March 1968 rating decision, warranted a 20 percent evaluation.  Thus, the Board finds that any conflict over the interpretation of the facts presented at the time of the March 1968 rating decision is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Russell, 3 Vet. App. 310.  CUE in the March 1968 rating decision has not been established, and that decision remains final.

Earlier Effective Date

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p). The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than June 4, 2003, for a 70 percent evaluation for the service-connected loss of use of the right hand (dominant).  

As stated above, the Veteran did not perfect an appeal following the March 1968 rating decision, and the March 1968 rating decision is deemed to be final.  Thus, an effective date going back to 1968, or earlier, is legally precluded.  

Following the 1968 rating decision, the Veteran filed a claim for an increased rating in July 1969 and January 1975 but failed to respond to July 1969 and January 1975 requests for more information.  The Veteran again filed for an increased rating in April 1987.  In a July 1987 rating decision the RO granted an increased 30 percent evaluation for contracture deformities of the index, middle, and ring fingers, effective April 6, 1987.  Notice was issued that same month, the Veteran did not appeal.  In response to a December 1990 informal claim (medical statement) for an increased rating, the RO continued a 30 percent rating for contracture deformities of the index, middle, and ring fingers in a Confirmed Rating Decision dated in February 1991.  Again, notice was issued that same month and no appeal was initiated.

On September 9, 2002, the Veteran filed an informal claim for an increased rating.  He maintained that he was experiencing severe problems and had been prescribed increased medication.  In response to the September 9, 2002 claim for an increased rating, the RO continued a 30 percent rating for contracture deformities of the index, middle, and ring fingers in a January 2003 rating decision.  The Veteran filed notice of disagreement on June 4, 2003.  In response the Veteran was afforded a VA examination in October 2003.  The examiner found that the Veteran's disabilities of the right thumb, index, long, ring, and little finger where all related to his in-service injury.  A 70 percent evaluation for the service-connected right hand disability was granted by the RO in February 2004, effective June 4, 2003

Given the evidence presented in this case, an effective date earlier than June 4, 2003, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248   (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  As stated, the Veteran's prior formal and informal claims were addressed by the RO or the Veteran failed to respond to requests for information.  Thus there is no basis to consider whether an earlier formal or informal claim would provide a basis for an earlier effective date before 2002.  Next, while the RO initially received the Veteran's informal claim in September 2002, there was no medical evidence present (to include one year before receipt of the Veteran's informal claim) to establish that his disability had increased in severity so as to warrant the assignment of a 70 percent rating.  Evidence of increased impairment was received in October 2003, during the VA examination.  Nonetheless, the RO assigned an effective date of June 4, 2003.  In this case, the date of entitlement arose later than the Veteran's claim for an increased rating and later than receipt of the notice of disagreement.  However, the RO used the date of the Veteran's notice of disagreement as the effective date for the 70 percent evaluation and the Board will not disturb this determination.  

For all the reasons described above, the evidence is against the claim for entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent evaluation for the service-connected loss of use of the right hand (dominant) right hand disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

A clear and unmistakable error was not found in the March 1968 rating decision, which granted service connection for contracture deformities of the right index and middle fingers, rated at 20 percent, effective August 19, 1967; the appeal is denied.

Entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant) is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


